         Case: 3:18-cv-00277-slc Document #: 53 Filed: 09/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY D. LEISER,

        Plaintiff,
                                                      Case No. 18-cv-277-slc
   v.

DR. KARL M. HOFFMANN, NURSE TONI
JOHNSON, CANDESS WARNER,
MS. BAKER, NURSE L. DOBBERT,
NURSE N. KRAHENBUKL, NURSE B.
RINK, DEPUTY WARDEN TIM THOMAS,
OFFICER RICK, OFFICER KUECKER,
AND NURSE K. FRISK,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                   9/8/2020
        Peter Oppeneer, Clerk of Court                         Date
